Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 1 of 36




 DISTRICT COURT, CITY AND COUNTY OF
                                                             DATE FILED: July 12, 2019 2:32 PM
 LARIMER, STATE OF COLORADO                                  FILING ID: 4A8CA373F0239
                                                             CASE NUMBER: 2019CV30621
 Court Address: Larimer County District Court
                201 La Porte Avenue
                Fort Collins, CO 80521

 Plaintiff: CLINTON BLYTH,

 v.
                                                            Court Use Only
 Defendant: MONSANTO CO. and POUDRE
 VALLEY CO-OPERATIVE ASSOCIATION,
                                                         Case Number:
 INC.
 Attorneys for Plaintiff
 Roman Balaban, Atty. Reg. No. 39148
                                                         Division:
 Andrew Ramos, Atty. Reg. No. 50543
 BALABAN LAW LLC
 8055 East Tufts Avenue, Suite 325
 Denver, CO 80237
 Phone Number: (303) 377-3474
 Fax Number: (303) 377-3576
 E-mail Address: balaban@denverfirm.com
                  ramos@denverfirm.com

                        CIVIL COMPLAINT AND JURY DEMAND



        Come Now Plaintiff, CLINTON BLYTH (hereinafter “Plaintiff”) through their counsel
of record, Balaban Law, LLC, and for their Civil Complaint and Jury Demand against
Defendants MONSANTO COMPANY and POUDRE VALLEY CO-OPERATIVE
ASSOIATION INC., alleges and avers as follows:

I.     PARTIES, JURISDICTION, AND VENUE

       1.     Plaintiff Clinton Blyth, hereinafter “Plaintiff” is a natural person of the age of

majority and was at all times a resident and citizen of Colorado, with a mailing address of 9604

Las Colinas Drive, Lone Tree, Colorado 80124. Mr. Blyth purchased and used Roundup for at

least 40 years through approximately 2017, and was diagnosed with a form of Non-Hodgkin’s

lymphoma in 2006 and had a subsequent relapse in 2015.
                                               1
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 2 of 36




         2.    Co-Defendant Monsanto Company (“Monsanto”) is a Delaware corporation with

its headquarters and principal place of business in St. Louis, Missouri.

         3.    At all times relevant to this petition, Co-Defendant Monsanto Company was

authorized and conducting business within the State of Colorado, more specifically, Monsanto

distributed Roundup® to Poudre Valle Co-Operation Association, Inc. in Larimer County,

Colorado.

         4.    Co-Defendant Poudre Valley Co-Operative Association, Inc. is a Colorado

Corporation with its principal place of business in Fort Collins, Colorado.

         5.    At all times relevant to this petition, Co-Defendant Poudre Valley Co-Operative

Association, Inc., was authorized and conducting business within the State of Colorado, more

specifically, Larimer County, Colorado and/or distributed Monsanto products including

Roundup® within the state of Colorado.

         6.    At all times relevant to this petition, Monsanto was the entity that discovered the

herbicidal properties of glyphosate and the manufacturer of Roundup®.

         7.    At all times relevant hereto, Monsanto was in the business of researching,

designing, formulating, compounding, testing, manufacturing, producing, processing, assembling,

inspecting, distributing, labeling, and packaging and Monsanto was in the business of marketing,

promoting, and/or advertising Roundup® products in the State of Missouri and the County of St.

Louis.

         8.    At all times relevant hereto, Monsanto was a Delaware corporation with its

headquarters and principal place of business in St. Louis, Missouri.

         9.    Plaintiff has timely filed this lawsuit from the time the Plaintiff knew or reasonably

knew of the injury and that it may have been wrongfully caused.


                                                 2
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 3 of 36




       10.     Jurisdiction is proper in this action pursuant to C.R.S. § 13-1-124 because the

incident underlying this cause of action occurred within the County of Larimer, State of Colorado.

       11.     Venue is proper in Larimer County pursuant to C.R.C.P. 98(c)(5), because the tort

that triggered the claims herein occurred within the County of Larimer, State of Colorado.

       II.     INTRODUCTION

       12.     In 1970, Defendant Monsanto Company discovered the herbicidal properties of

glyphosate and began marketing it in products in 1974 under the brand name Roundup®.

Roundup® is a non-selective herbicide used to kill weeds that commonly compete with the

growing of crops. By 2001, glyphosate had become the most-used active ingredient in American

agriculture with 85–90 millions of pounds used annually. That number grew to 185 million pounds

by 2007. As of 2013, glyphosate was the world’s most widely used herbicide.

       13.     Monsanto is a multinational agricultural biotechnology corporation based in St.

Louis, Missouri. It is the world's leading producer of glyphosate. As of 2009, Monsanto was the

world’s leading producer of seeds, accounting for 27% of the world seed market. The majority of

these seeds are of the Roundup Ready® brand. The stated advantage of Roundup Ready® crops

is that they substantially improve a farmer’s ability to control weeds, since glyphosate can be

sprayed in the fields during the growing season without harming their crops. In 2010, an estimated

70% of corn and cotton, and 90% of soybean fields in the United States were Roundup Ready®.

       14.     Monsanto’s glyphosate products are registered in 130 countries and approved for

use on over 100 different crops. They are ubiquitous in the environment. Numerous studies

confirm that glyphosate is found in rivers, streams, and groundwater in agricultural areas where

Roundup® is used. It has been found in food, in the urine of agricultural workers, and even in the

urine of urban dwellers who are not in direct contact with glyphosate.


                                                3
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 4 of 36




       15.     On March 20, 2015, the International Agency for Research on Cancer (“IARC”),

an agency of the World Health Organization (“WHO”), issued an evaluation of several herbicides,

including glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in

several countries around the world, and it traces the health implications from exposure to

glyphosate since 2001.

       16.     On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In

that monograph, the IARC Working Group provides a thorough review of the numerous studies

and data relating to glyphosate exposure in humans.

       17.     The IARC Working Group classified glyphosate as a Group 2A herbicide, which

means that it is probably carcinogenic to humans. The IARC Working Group concluded that the

cancers most associated with glyphosate exposure are non-Hodgkin lymphoma and other

hematopoietic cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia, B-cell

lymphoma, and multiple myeloma.

       18.     The IARC evaluation is significant. It confirms what has been believed for years:

that glyphosate is toxic to humans.

       19.     Nevertheless, Monsanto, since it began selling Roundup®, has represented it as

safe to humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues

to proclaim to the world, and particularly to United States consumers, that glyphosate-based

herbicides, including Roundup®, create no unreasonable risks to human health or to the

environment.

III.   FACTS

       20.     Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of

herbicidal products around the world.


                                                4
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 5 of 36




       21.     Plants treated with glyphosate translocate the systemic herbicide to their roots,

shoot regions and fruit, where it interferes with the plant’s ability to form aromatic amino acids

necessary for protein synthesis. Treated plants generally die within two to three days. Because

plants absorb glyphosate, it cannot be completely removed by washing or peeling produce or by

milling, baking, or brewing grains.

       22.     For nearly 40 years, farms across the world have used Roundup® without knowing

of the dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted

glyphosate as a technological breakthrough: it could kill almost every weed without causing harm

either to people or to the environment. Of course, history has shown that not to be true. According

to the WHO, the main chemical ingredient of Roundup®—glyphosate—is a probable cause of

cancer. Those most at risk are farm workers and other individuals with workplace exposure to

Roundup®, such as workers in garden centers, nurseries, and landscapers. Agricultural workers

are, once again, victims of corporate greed. Monsanto assured the public that Roundup® was

harmless. In order to prove this, Monsanto championed falsified data and attacked legitimate

studies that revealed its dangers. Monsanto led a prolonged campaign of misinformation to

convince government agencies, farmers, and the general population that Roundup® was safe.

                     The Discovery of Glyphosate and Development of Roundup®

       23.     The herbicidal properties of glyphosate were discovered in 1970 by Monsanto

chemist John Franz. The first glyphosate-based herbicide was introduced to the market in the mid-

1970s under the brand name Roundup®. From the outset, Monsanto marketed Roundup® as a

“safe” general-purpose herbicide for widespread commercial and consumer use; Monsanto still

markets Roundup® as safe today.




                                                5
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 6 of 36




                             Registration of Herbicides under Federal Law

       24.     The manufacture, formulation and distribution of herbicides, such as Roundup®,

are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”),

7 U.S.C. § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental

Protection Agency (“EPA” or “Agency”) prior to their distribution, sale, or use, except as

described by the Act. 7 U.S.C. § 136a(a).

       25.     Because pesticides are toxic to plants, animals, and humans, at least to some degree,

the EPA requires as part of the registration process, among other things, a variety of tests to

evaluate the potential for exposure to pesticides, toxicity to people and other potential non-target

organisms, and other adverse effects on the environment. Registration by the EPA, however, is not

an assurance or finding of safety. The determination the Agency must make in registering or re-

registering a product is not that the product is “safe,” but rather that use of the product in

accordance with its label directions “will not generally cause unreasonable adverse effects on the

environment.” 7 U.S.C. § 136a(c)(5)(D).

       26.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

requires EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

       27.     The EPA registered Roundup® for distribution, sale, and manufacture in the United

States and the States of Missouri.

       28.     FIFRA generally requires that the registrant, Monsanto in the case of Roundup®,

conducts the health and safety testing of pesticide products. The EPA has protocols governing the


                                                 6
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 7 of 36




conduct of tests required for registration and the laboratory practices that must be followed in

conducting these tests. The data produced by the registrant must be submitted to the EPA for

review and evaluation. The government is not required, nor is it able, however, to perform the

product tests that are required of the manufacturer.

       29.     The evaluation of each pesticide product distributed, sold, or manufactured is

completed at the time the product is initially registered. The data necessary for registration of a

pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1.

In order to reevaluate these pesticides, the EPA is demanding the completion of additional tests

and the submission of data for the EPA’s review and evaluation.

       30.     In the case of glyphosate, and therefore Roundup®, the EPA had planned on

releasing its preliminary risk assessment —in relation to the re-registration process—no later than

July 2015. The EPA completed its review of glyphosate in early 2015, but it delayed releasing the

risk assessment pending further review in light of the WHO’s health-related findings.

             Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

       31.     Based on early studies that glyphosate could cause cancer in laboratory animals,

the EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985.

After pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed

its classification to evidence of non-carcinogenicity in humans (Group E) in 1991. In so classifying

glyphosate, however, the EPA made clear that the designation did not mean the chemical does not

cause cancer: “It should be emphasized, however, that designation of an agent in Group E is based

on the available evidence at the time of evaluation and should not be interpreted as a definitive

conclusion that the agent will not be a carcinogen under any circumstances.”


                                                 7
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 8 of 36




       32.     On two occasions, the EPA found that the laboratories hired by Monsanto to test

the toxicity of its Roundup® products for registration purposes committed fraud.

       33.     In the first instance, Monsanto, in seeking initial registration of Roundup® by EPA,

hired Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology

studies relating to Roundup®. IBT performed about 30 tests on glyphosate and glyphosate-

containing products, including nine of the 15 residue studies needed to register Roundup®.

       34.     In 1976, the United States Food and Drug Administration (“FDA”) performed an

inspection of Industrial Bio-Test Industries (“IBT”) that revealed discrepancies between the raw

data and the final report relating to the toxicological impacts of glyphosate. The EPA subsequently

audited IBT; it too found the toxicology studies conducted for the Roundup® herbicide to be

invalid. An EPA reviewer stated, after finding “routine falsification of data” at IBT, that it was

“hard to believe the scientific integrity of the studies when they said they took specimens of the

uterus from male rabbits.”

       35.     Three top executives of IBT were convicted of fraud in 1983.

       36.     In the second incident of data falsification, Monsanto hired Craven Laboratories in

1991 to perform pesticide and herbicide studies, including for Roundup®. In that same year, the

owner of Craven Laboratories and three of its employees were indicted, and later convicted, of

fraudulent laboratory practices in the testing of pesticides and herbicides.

       37.     Despite the falsity of the tests that underlie its registration, within a few years of its

launch, Monsanto was marketing Roundup® in 115 countries.

               The Importance of Roundup® to Monsanto’s Market Dominance Profits

       38.     The success of Roundup® was key to Monsanto’s continued reputation and

dominance in the marketplace. Largely due to the success of Roundup® sales, Monsanto’s


                                                   8
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 9 of 36




agriculture division was out-performing its chemicals division’s operating income, and that gap

increased yearly. But with its patent for glyphosate expiring in the United States in the year 2000,

Monsanto needed a strategy to maintain its Roundup® market dominance and to ward off

impending competition.

       39.     In response, Monsanto began the development and sale of genetically engineered

Roundup Ready® seeds in 1996. Since Roundup Ready® crops are resistant to glyphosate; farmers

can spray Roundup® onto their fields during the growing season without harming the crop. This

allowed Monsanto to expand its market for Roundup® even further; by 2000, Monsanto’s

biotechnology seeds were planted on more than 80 million acres worldwide and nearly 70% of

American soybeans were planted from Roundup Ready® seeds. It also secured Monsanto’s

dominant share of the glyphosate/Roundup® market through a marketing strategy that coupled

proprietary Roundup Ready® seeds with continued sales of its Roundup® herbicide.

       40.     Through a three-pronged strategy of increased production, decreased prices, and by

coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable product.

In 2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a

margin of five to one, and accounting for close to half of Monsanto’s revenue. Today, glyphosate

remains one of the world's largest herbicides by sales volume.

          Monsanto has known for decades that it falsely advertises the safety of Roundup®.

       41.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

Monsanto based on its false and misleading advertising of Roundup ® products. Specifically, the

lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and "practically non-toxic" to




                                                 9
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 10 of 36




mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

about the human and environmental safety of Roundup® are the following:

       a)             Remember       that   environmentally     friendly   Roundup     herbicide    is

       biodegradable. It won't build up in the soil so you can use Roundup with confidence along

       customers' driveways, sidewalks and fences ...

       b)             And remember that Roundup is biodegradable and won't build up in the soil.

       That will give you the environmental confidence you need to use Roundup everywhere

       you've got a weed, brush, edging or trimming problem.

       c)             Roundup biodegrades into naturally occurring elements.

       d)             Remember that versatile Roundup herbicide stays where you put it. That

       means there's no washing or leaching to harm customers' shrubs or other desirable

       vegetation.

       e)             This non-residual herbicide will not wash or leach in the soil. It ... stays

       where you apply it.

       f)             You can apply Accord with “confidence because it will stay where you put

       it” it bonds tightly to soil particles, preventing leaching. Then, soon after application, soil

       microorganisms biodegrade Accord into natural products.

       g)             Glyphosate is less toxic to rats than table salt following acute oral ingestion.

       h)             Glyphosate's safety margin is much greater than required. It has over a

       1,000-fold safety margin in food and over a 700-fold safety margin for workers who

       manufacture it or use it.

       i)             You can feel good about using herbicides by Monsanto. They carry a

       toxicity category rating of 'practically non-toxic' as it pertains to mammals, birds and fish.


                                                 10
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 11 of 36




       j)             “Roundup can be used where kids and pets will play and breaks down into

       natural material.” This ad depicts a person with his head in the ground and a pet dog

       standing in an area which has been treated with Roundup.

       42.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance

with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing

or broadcasting any advertisements [in New York] that represent, directly or by implication” that:

       a)       its glyphosate-containing pesticide products or any component thereof are safe,

       non-toxic, harmless or free from risk. ***

       b)       its glyphosate-containing pesticide products or any component thereof

       manufactured, formulated, distributed or sold by Monsanto are biodegradable ***

       c)       its glyphosate-containing pesticide products or any component thereof stay where

       they are applied under all circumstances and will not move through the environment by

       any means. ***

       d)       its glyphosate-containing pesticide products or any component thereof are "good"

       for the environment or are "known for their environmental characteristics." * * *

       e)       glyphosate-containing pesticide products or any component thereof are safer or

       less toxic than common consumer products other than herbicides;

       f)       its glyphosate-containing products or any component thereof might be classified

       as "practically non-toxic."

       43.   Monsanto did not alter its advertising in the same manner in any state other than New

York, and on information and belief still has not done so today.




                                               11
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 12 of 36




       44.   In 2009, France’s highest court ruled that Monsanto had not told the truth about the

safety of Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely

advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”

                             Classifications and Assessments of Glyphosate

       45.     The IARC process for the classification of glyphosate followed the stringent

procedures for the evaluation of a chemical agent. Over time, the IARC Monograph program has

reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1 (Known

Human Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287 agents to be

Group 2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified); and one

agent to be Probably Not Carcinogenic.

       46.     The established procedure for IARC Monograph evaluations is described in the

IARC Programme’s Preamble. Evaluations are performed by panels of international experts,

selected on the basis of their expertise and the absence of actual or apparent conflicts of interest.

       47.     One year before the Monograph meeting, the meeting is announced and there is a

call both for data and for experts. Eight months before the Monograph meeting, the Working Group

membership is selected and the sections of the Monograph are developed by the Working Group

members. One month prior to the Monograph meeting, the call for data is closed and the various

draft sections are distributed among Working Group members for review and comment. Finally,

at the Monograph meeting, the Working Group finalizes review of all literature, evaluates the

evidence in each category, and completes the overall evaluation. Within two weeks after the

Monograph meeting, the summary of the Working Group findings is published in Lancet

Oncology, and within a year after the meeting, the final Monograph is finalized and published.

       48.     In assessing an agent, the IARC Working Group reviews the following information:


                                                 12
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 13 of 36




       a)               human, experimental, and mechanistic data;

       b)               all pertinent epidemiological studies and cancer bioassays; and

       c)               representative mechanistic data. The studies must be publicly available and

       have sufficient detail for meaningful review, and reviewers cannot be associated with the

       underlying study.

       49.       In March 2015, IARC reassessed glyphosate. The summary published in The

Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in

humans.

       50.       On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112. For

Volume 112, the volume that assessed glyphosate, a Working Group of 17 experts from 11

countries met at IARC from March 3–10, 2015, to assess the carcinogenicity of certain herbicides,

including glyphosate. The March meeting culminated nearly a one-year review and preparation by

the IARC Secretariat and the Working Group, including a comprehensive review of the latest

available scientific evidence. According to published procedures, the Working Group considered

“reports that have been published or accepted for publication in the openly available scientific

literature” as well as “data from governmental reports that are publicly available.”

       51.       The studies considered the following exposure groups: occupational exposure of

farmers and tree nursery workers in the United States, forestry workers in Canada and Finland,

and municipal weed-control workers in the United Kingdom; and para-occupational exposure in

farming families.

       52.       Glyphosate was identified as the second-most used household herbicide in the

United States for weed control between 2001 and 2007 and the most heavily used herbicide in the

world in 2012.


                                                 13
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 14 of 36




        53.    Exposure pathways are identified as air (especially during spraying), water, and

food. Community exposure to glyphosate is widespread and found in soil, air, surface water, and

groundwater, as well as in food.

        54.    The assessment of the IARC Working Group identified several case control studies

of occupational exposure in the United States, Canada, and Sweden. These studies show a human

health concern from agricultural and other work-related exposure to glyphosate.

        55.    The IARC Working Group found an increased risk between exposure to glyphosate

and non-Hodgkin lymphoma (“NHL”) and several subtypes of NHL, and the increased risk

persisted after adjustment for other pesticides.

        56.    The IARC Working Group also found that glyphosate caused DNA and

chromosomal damage in human cells. One study in community residents reported increases in

blood markers of chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

        57.    In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare

tumor, renal tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in

male mice. Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A

glyphosate formulation promoted skin tumors in an initiation-promotion study in mice.

        58.    The IARC Working Group also noted that glyphosate has been detected in the urine

of agricultural workers, indicating absorption. Soil microbes degrade glyphosate to

aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal

microbial metabolism in humans.

        59.    The IARC Working Group further found that glyphosate and glyphosate

formulations induced DNA and chromosomal damage in mammals, and in human and animal cells

in utero.


                                                   14
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 15 of 36




       60.     The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects

in mammals exposed to glyphosate. Essentially, glyphosate inhibits the biosynthesis of aromatic

amino acids, which leads to several metabolic disturbances, including the inhibition of protein and

secondary product biosynthesis and general metabolic disruption.

       61.     The IARC Working Group also reviewed an Agricultural Health Study, consisting

of a prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While

this study differed from others in that it was based on a self-administered questionnaire, the results

support an association between glyphosate exposure and Multiple Myeloma, Hairy Cell Leukemia

(HCL), and Chronic Lymphocytic Leukemia (CLL), in addition to several other cancers.

                Other Earlier Findings About Glyphosate’s Dangers to Human Health

       62.    The EPA has a technical fact sheet, as part of its Drinking Water and Health,

National Primary Drinking Water Regulations publication, relating to glyphosate. This technical

fact sheet predates the IARC March 20, 2015, evaluation. The fact sheet describes the release

patterns for glyphosate as follows:

                                             Release Patterns

       63.     Glyphosate is released to the environment in its use as a herbicide for controlling

woody and herbaceous weeds on forestry, right-of-way, cropped and non-cropped sites. These

sites may be around water and in wetlands. It may also be released to the environment during its

manufacture, formulation, transport, storage, disposal, and cleanup, and from spills. Since

glyphosate is not a listed chemical in the Toxics Release Inventory, data on releases during its

manufacture and handling are not available. Occupational workers and home gardeners may be

exposed to glyphosate by inhalation and dermal contact during spraying, mixing, and cleanup.

They may also be exposed by touching soil and plants to which glyphosate was applied.


                                                 15
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 16 of 36




Occupational exposure may also occur during glyphosate's manufacture, transport storage, and

disposal.

       64.     In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in

California, the state with the most comprehensive program for reporting of pesticide-caused

illness, glyphosate was the third most commonly-reported cause of pesticide illness among

agricultural workers.

                           Recent Worldwide Bans on Roundup®/Glyphosate

       65.     Several countries around the world have instituted bans on the sale of Roundup®

and other glyphosate-containing herbicides, both before and since IARC first announced its

assessment for glyphosate in March 2015, and more countries undoubtedly will follow suit as the

dangers of the use of Roundup® are more widely known. The Netherlands issued a ban on all

glyphosate-based herbicides in April 2014, including Roundup®, which took effect by the end of

2015. In issuing the ban, the Dutch Parliament member who introduced the successful legislation

stated: “Agricultural pesticides in user-friendly packaging are sold in abundance to private persons.

In garden centers, Roundup® is promoted as harmless, but unsuspecting customers have no idea

what the risks of this product are. Especially children are sensitive to toxic substances and should

therefore not be exposed to it.”

       66.     The Brazilian Public Prosecutor in the Federal District requested that the Brazilian

Justice Department suspend the use of glyphosate.

       67.     France banned the private sale of Roundup® and glyphosate following the IARC

assessment for Glyphosate.

       68.     Bermuda banned both the private and commercial sale of glyphosates, including

Roundup®. The Bermuda government explained its ban as follows: “Following a recent scientific


                                                 16
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 17 of 36




study carried out by a leading cancer agency, the importation of weed spray ‘Roundup’ has been

suspended.”

       69.      The Sri Lankan government banned the private and commercial use of glyphosates,

particularly out of concern that glyphosate has been linked to fatal kidney disease in agricultural

workers.

       70.      The government of Columbia announced its ban on using Roundup® and

glyphosate to destroy illegal plantations of coca, the raw ingredient for cocaine, because of the

WHO’s finding that glyphosate is probably carcinogenic.

                          EQUITABLE TOLLING OF APPLICABLE
                               STATUTE OF LIMITATIONS

       71.      Plaintiff incorporates by reference all prior paragraphs of this Petition as if fully set

forth herein.

       72.      The running of any statute of limitations has been tolled by reason of Defendants’

fraudulent concealment. Defendants, through its affirmative misrepresentations and omissions,

actively concealed from Plaintiff the true risks associated with Roundup and glyphosate.

       73.      At all relevant times, Defendants have maintained that Roundup is safe, non-toxic,

and non-carcinogenic.

       74.      Indeed, even as of July 2016, Defendants continues to represent to the public that

“Regulatory authorities and independent experts around the world have reviewed numerous long-

term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

the active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides, causes

cancer, even at very high doses, and that it is not genotoxic” (emphasis added).1



1
 Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded
October 9 2015)
                                                   17
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 18 of 36




       75.     As a result of Defendants’ actions, Plaintiff was unaware, and could not reasonably

know or have learned through reasonable diligence that Roundup and/or glyphosate contact,

exposed Plaintiff to the risks alleged herein and that those risks were the direct and proximate

result of Defendants’ acts and omissions.

       76.     Furthermore, Defendants are estopped from relying on any statute of limitations

because of its fraudulent concealment of the true character, quality and nature of Roundup.

Defendants were under a duty to disclose the true character, quality, and nature of Roundup

because this was non-public information over which Defendants had and continues to have

exclusive control, and because Defendants knew that this information was not available to Plaintiff

or to distributors of Roundup. In addition, Defendants are estopped from relying on any statute of

limitations because of its intentional concealment of these facts.

       77.     Plaintiff had no knowledge that Defendants were engaged in the wrongdoing

alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendants,

Plaintiff could not have reasonably discovered the wrongdoing at any time prior. Also, the

economics of this fraud should be considered. Defendants had the ability to and did spend

enormous amounts of money in furtherance of its purpose of marketing, promoting and/or

distributing a profitable herbicide, notwithstanding the known or reasonably known risks. Plaintiff

and medical professionals could not have afforded and could not have possibly conducted studies

to determine the nature, extent, and identity of related health risks, and were forced to rely on only

the Defendant’s representations. Accordingly, Defendants are precluded by the discovery rule

and/or the doctrine of fraudulent concealment from relying upon any statute of limitations.




                                                 18
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 19 of 36




IV.     CLAIMS

       COUNT I STRICT LIABILITY (DESIGN DEFECT) - AS TO DEFENDANT
                              MONSTANTO

        78.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

        79.     Plaintiff brings this strict liability claim solely against Defendant Monsanto for

defective design.

        80.     At all times relevant to this litigation, Defendant Monsanto engaged in the business

of testing, developing, manufacturing, selling, distributing, and Defendant Monsanto engaged in

the marketing, packaging design, and promotion of Roundup® products, which are defective and

unreasonably dangerous to consumers, including Plaintiff, thereby placing Roundup® products

into the stream of commerce. These actions were under the ultimate control and supervision of

Monsanto. At all times relevant to this litigation, Defendant Monsanto designed, researched,

developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

sold, and distributed the Roundup® products used by the Plaintiff, as described above.

        81.     At all times relevant to this litigation, Roundup® products were manufactured,

designed, and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous

for use by or exposure to the public, and, in particular, the Plaintiff.

        82.     At all times relevant to this litigation, Roundup® products reached the intended

consumers, handlers, and users or other persons coming into contact with these products

throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, and marketed by Monsanto.

        83.     Roundup® products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendant Monsanto were

                                                  19
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 20 of 36




defective in design and formulation in that when they left the hands of the manufacturers and/or

suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an

ordinary consumer would contemplate.

        84.     Roundup® products, as researched, tested, developed, designed, licensed,

manufactured, packaged, labeled, distributed, sold, and marketed by Defendant Monsanto were

defective in design and formulation in that when they left the hands of the manufacturers and/or

suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and

formulation.

        85.     At all times relevant to this action, Monsanto knew or had reason to know that

Roundup® products were defective and were inherently dangerous and unsafe when used in the

manner instructed and provided by Monsanto.

        86.     Therefore, at all times relevant to this litigation, Roundup® products, as researched,

tested, developed, designed, licensed, manufactured, packaged, labeled, distributed, sold, and

marketed by Monsanto were defective in design and formulation, in one or more of the following

ways:

        a)             When placed in the stream of commerce, Roundup® products were

        defective in design and formulation, and, consequently, dangerous to an extent beyond that

        which an ordinary consumer would contemplate.

        b)             When placed in the stream of commerce, Roundup® products were

        unreasonably dangerous in that they were hazardous and posed a grave risk of cancer and

        other serious illnesses when used in a reasonably anticipated manner.




                                                 20
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 21 of 36




       c)              When placed in the stream of commerce, Roundup® products contained

      unreasonably dangerous design defects and were not reasonably safe when used in a

      reasonably anticipated or intended manner.

       d)              Monsanto did not sufficiently test, investigate, or study Roundup® products

      and, specifically, the active ingredient glyphosate.

       e)              Exposure to Roundup® and glyphosate-containing products presents a risk

      of harmful side effects that outweigh any potential utility stemming from the use of the

      herbicide.

       f)              At the time of marketing its Roundup® products, Roundup® was defective

      in that exposure to Roundup® and specifically, its active ingredient glyphosate, could result

      in cancer and other severe illnesses and injuries.

       g)              Monsanto did not conduct adequate post-marketing surveillance of its

      Roundup® products.

       h)              Monsanto could have employed safer alternative designs and formulations.

       87.     Plaintiff was exposed to Roundup® products in the course of their work, as

described above, without knowledge of their dangerous characteristics.

       88.     At all times relevant to this litigation, Plaintiff used and/or were exposed to the use

of Roundup® products in an intended or reasonably foreseeable manner without knowledge of

their dangerous characteristics.

       89.     Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure.

       90.     The harm caused by Roundup® products far outweighed their benefit, rendering

these products dangerous to an extent beyond that which an ordinary consumer would contemplate.


                                                 21
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 22 of 36




Roundup® products were and are more dangerous than alternative products and Monsanto could

have designed Roundup® products (including their packaging and sales aids) to make them less

dangerous. Indeed, at the time that Monsanto designed Roundup® products, the state of the

industry’s scientific knowledge was such that a less risky design or formulation was attainable.

        91.     At the time Roundup® products left Monsanto’s control, there was a practical,

technically feasible and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of those herbicides.

        92.     Monsanto’s defective design of Roundup® products was willful, wanton,

fraudulent, malicious, and conducted with reckless disregard for the health and safety of users of

the Roundup® products, including the Plaintiff herein.

        93.     Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Monsanto is strictly liable to Plaintiff.

        94.     The defects in Roundup® products caused or contributed to cause Plaintiff’s grave

injuries, and, but for Defendant Monsanto misconduct and omissions, Plaintiff would not have

sustained their injuries.

        95.     Defendant Monsanto’s conduct, as described above, was reckless. Defendant

Monsanto risked the lives of consumers and users of its products, including Plaintiff, with

knowledge of the safety problems associated with Roundup® and glyphosate-containing products,

and suppressed this knowledge from the general public. Defendant Monsanto made conscious

decisions not to redesign, warn, or inform the unsuspecting public.

        96.     As a direct and proximate result of Defendant Monsanto placing defective

Roundup® products into the stream of commerce, Plaintiff has suffered and continues to suffer




                                                  22
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 23 of 36




grave injuries, and has endured physical pain and discomfort, as well as economic hardship,

including considerable financial expenses for medical care and treatment.


                               COUNT II
   STRICT LIABILITY (FAILURE TO WARN) - AS TO DEFENDANT MONSANTO

       97.     Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       98.     Plaintiff brings this strict liability claim against Defendant Monsanto for their

failure to warn.

       99.     At all times relevant to this litigation, Defendant Monsanto engaged in the business

of testing, developing, designing, manufacturing, marketing, selling, distributing, and promoting

Roundup® products, which are defective and unreasonably dangerous to consumers, including

Plaintiff, because they do not contain adequate warnings or instructions concerning the dangerous

characteristics of Roundup® and, specifically, the active ingredient glyphosate. These actions

were under the ultimate control and supervision of Defendant Monsanto.

       100.    Monsanto researched, developed, designed, tested, manufactured, inspected,

labeled, distributed, marketed, promoted, sold, and otherwise released into the stream of commerce

Roundup® products, and in the course of same, directly advertised or marketed the products to

consumers and end users, including the Plaintiff, and therefore had a duty to warn of the risks

associated with the use of Roundup® and glyphosate-containing products.

       101.    At all times relevant to this litigation, Monsanto had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply,

provide proper warnings, and take such steps as necessary to ensure that Roundup® products did

not cause users and consumers to suffer from unreasonable and dangerous risks. Monsanto had a


                                                  23
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 24 of 36




continuing duty to warn the Plaintiff of the dangers associated with Roundup® use and exposure.

Monsanto, as manufacturer, seller, promoter, marketer, or distributor of chemical herbicides are

held to the knowledge of an expert in the field.

       102.    At the time of manufacture, Monsanto could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

products because it knew or should have known of the unreasonable risks of harm associated with

the use of and/or exposure to such products.

       103.    At all times relevant to this litigation, Monsanto failed to investigate, study, test, or

promote the safety or to minimize the dangers to users and consumers of its product and to those

who would foreseeably use or be harmed by these herbicides, including Plaintiff.

       104.    Despite the fact that Monsanto knew or should have known that Roundup® posed

a grave risk of harm, it failed to exercise reasonable care to warn of the dangerous risks associated

with use and exposure. The dangerous propensities of these products and the carcinogenic

characteristics of glyphosate, as described above, were known to Monsanto, or scientifically

knowable to Monsanto through appropriate research and testing by known methods, at the time it

distributed, marketed, promoted, supplied, or sold the product, and not known to end users and

consumers, such as Plaintiff.

       105.    These products created significant risks of serious bodily harm to consumers, as

alleged herein, and Defendant Monsanto failed to adequately warn consumers and reasonably

foreseeable users of the risks of exposure to its products. Monsanto has wrongfully concealed

information concerning the dangerous nature of Roundup® and its active ingredient glyphosate,

and further made false and/or misleading statements concerning the safety of Roundup® and

glyphosate.


                                                   24
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 25 of 36




       106.    At all times relevant to this litigation, Roundup® products reached the intended

consumers, handlers, and users or other persons coming into contact with these products

throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, promoted, and marketed by Monsanto.

       107.    Plaintiff was exposed to Roundup® products in the course of his employment

and/or personal use of Roundup, without knowledge of its dangerous characteristics.

       108.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Roundup® products in their intended or reasonably foreseeable manner without knowledge of

their dangerous characteristics.

       109.    Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products prior to or at the time of Plaintiff’s exposure.

Plaintiff relied upon the skill, superior knowledge, and judgment of Defendant Monsanto.

       110.    These products were defective because the minimal warnings disseminated with

Roundup® products were inadequate, and they failed to communicate adequate information on the

dangers and safe use/exposure and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended, and reasonably

foreseeable uses, including agricultural and landscaping applications.

       111.    The information that Defendant Monsanto did provide or communicate failed to

contain relevant warnings, hazards, and precautions that would have enabled consumers such as

Plaintiff to utilize the products safely and with adequate protection. Instead, Defendant Monsanto

disseminated information that was inaccurate, false, and misleading and which failed to

communicate accurately or adequately the comparative severity, duration, and extent of the risk of

injuries with use of and/or exposure to Roundup® and glyphosate; continued to aggressively


                                                25
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 26 of 36




promote the efficacy of its products, even after it knew or should have known of the unreasonable

risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through

aggressive marketing and promotion, any information or research about the risks and dangers of

exposure to Roundup® and glyphosate.

        112.   To this day, Defendant Monsanto has failed to adequately and accurately warn of

the true risks of Plaintiff’s injuries associated with the use of and exposure to Roundup® and its

active ingredient glyphosate, a probable carcinogen.

        113.   As a result of their inadequate warnings, Roundup® products were defective and

unreasonably dangerous when they left the possession and/or control of Monsanto, were

distributed, marketed, and promoted by Monsanto, and used by Plaintiff.

        114.   Defendant Monsanto is liable to Plaintiff for injuries caused by its negligent or

willful failure, as described above, to provide adequate warnings or other clinically relevant

information and data regarding the appropriate use of these products and the risks associated with

the use of or exposure to Roundup® and glyphosate.

        115.   The defects in Roundup® products caused or contributed to cause Plaintiff’s

injuries, and, but for this misconduct and omissions, Plaintiff would not have sustained their

injuries.

        116.   Had Defendant Monsanto provided adequate warnings and instructions and

properly disclosed and disseminated the risks associated with Roundup® products, Plaintiff could

have avoided the risk of developing injuries as alleged herein.

        117.   As a direct and proximate result of Monsanto placing defective Roundup® products

into the stream of commerce, Plaintiff has suffered severe injuries and have endured physical pain




                                                26
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 27 of 36




and discomfort, as well as economic hardship, including considerable financial expenses for

medical care and treatment.

                 COUNT III NEGLIGENCE - AS TO ALL DEFENDANTS

       118.    Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

       119.    Monsanto, directly or indirectly, caused Roundup® products to be sold, distributed,

packaged, labeled, marketed, promoted, and/or used by Plaintiff.

       120.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion,

packaging, sale, and distribution of Roundup® products, including the duty to take all reasonable

steps necessary to manufacture, promote, and/or sell a product that was not unreasonably

dangerous to consumers and users of the product.

       121.    At all times relevant to this litigation, Monsanto had a duty to exercise reasonable

care in the marketing, advertisement, and sale of the Roundup® products. Monsanto’s duty of care

owed to consumers and the general public included providing accurate, true, and correct

information concerning the risks of using Roundup® and appropriate, complete, and accurate

warnings concerning the potential adverse effects of exposure to Roundup®, and, in particular, its

active ingredient glyphosate.

       122.    At all times relevant to this litigation, Monsanto knew or, in the exercise of

reasonable care, should have known of the hazards and dangers of Roundup® and specifically, the

carcinogenic properties of the chemical glyphosate.

       123.    Accordingly, at all times relevant to this litigation, Monsanto knew or, in the

exercise of reasonable care, should have known that use of or exposure to its Roundup® products


                                                  27
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 28 of 36




could cause or be associated with Plaintiff’s injuries and thus created a dangerous and

unreasonable risk of injury to the users of these products, including Plaintiff.

       124.    Defendants also knew or, in the exercise of reasonable care, should have known

that users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with use of and/or exposure to Roundup® and glyphosate-containing products.

       125.    As such, Defendants breached the duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Monsanto manufactured, marketed, promoted, and sold defective herbicides containing the

chemical glyphosate, knew or had reason to know of the defects inherent in these products, knew

or had reason to know that a user’s or consumer’s exposure to the products created a significant

risk of harm and unreasonably dangerous side effects, and failed to prevent or adequately warn of

these risks and injuries.

       126.    Despite an ability and means to investigate, study, and test these products and to

provide adequate warnings, Monsanto has failed to do so. Indeed, Monsanto has wrongfully

concealed information and has further made false and/or misleading statements concerning the

safety and/or exposure to Roundup® and glyphosate.

       127.    Monsanto was negligent in the following respects:

       a)              Manufacturing, producing, promoting, formulating, creating, developing,

       designing, selling, and/or distributing its Roundup® products without thorough and

       adequate pre- and post-market testing;

       b)              Manufacturing, producing, promoting, formulating, creating, developing,

       designing, selling, and/or distributing Roundup® while negligently and/or intentionally


                                                 28
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 29 of 36




      concealing and failing to disclose the results of trials, tests, and studies of exposure to

      glyphosate, and, consequently, the risk of serious harm associated with human use of and

      exposure to Roundup®;

      c)             Failing to undertake sufficient studies and conduct necessary tests to

      determine whether or not Roundup® products and glyphosate-containing products were

      safe for their intended use in agriculture and horticulture;

      d)             Failing to use reasonable and prudent care in the design, research,

      manufacture, and development of Roundup® products so as to avoid the risk of serious

      harm associated with the prevalent use of Roundup®/glyphosate as an herbicide;

      e)             Failing to design and manufacture Roundup® products so as to ensure they

      were at least as safe and effective as other herbicides on the market;

      f)             Failing to provide adequate instructions, guidelines, and safety precautions

      to those persons who Monsanto could reasonably foresee would use and be exposed to its

      Roundup® products;

      g)             Failing to disclose to Plaintiff, users/consumers, and the general public that

      use of and exposure to Roundup® presented severe risks of cancer and other grave

      illnesses;

      h)             Failing to warn Plaintiff, consumers, and the general public that the

      product’s risk of harm was unreasonable and that there were safer and effective alternative

      herbicides available to Plaintiff and other consumers;

      i)             Systematically suppressing or downplaying contrary evidence about the

      risks, incidence, and prevalence of the side effects of Roundup® and glyphosate-containing

      products;


                                               29
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 30 of 36




       j)              Representing that its Roundup® products were safe for their intended use

       when, in fact, Monsanto knew or should have known that the products were not safe for

       their intended purpose;

       k)              Declining to make or propose any changes to Roundup® products’ labeling

       or other promotional materials that would alert the consumers and the general public of the

       risks of Roundup® and glyphosate;

       l)              Advertising, marketing, and recommending the use of the Roundup®

       products, while concealing and failing to disclose or warn of the dangers known by

       Monsanto to be associated with or caused by the use of or exposure to Roundup® and

       glyphosate;

       m)              Continuing to disseminate information to its consumers, which indicate or

       imply that Monsanto’s Roundup® products are not unsafe for use in the agricultural and

       horticultural industries; and

       n)              Continuing the manufacture and sale of its products with the knowledge that

       the products were unreasonably unsafe and dangerous.

       128.    Monsanto knew and/or should have known that it was foreseeable that consumers

such as Plaintiff would suffer injuries as a result of Monsanto’s failure to exercise ordinary care in

the manufacturing, marketing, promotion, labeling, distribution, and sale of Roundup®.

       129.    Plaintiff did not know the nature and extent of the injuries that could result from

the intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

       130.    Defendants’ negligence was the proximate cause of the injuries, harm, and

economic losses that Plaintiff suffered, as described herein.




                                                 30
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 31 of 36




       131.      Monsanto’s conduct, as described above, was reckless. Monsanto regularly risked

the lives of consumers and users of its products, including Plaintiff, with full knowledge of the

dangers of these products. Monsanto has made conscious decisions not to redesign, re-label, warn,

or inform the unsuspecting public, including Plaintiff.

       132.      As a proximate result of Monsanto’s wrongful acts and omissions in placing

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff has suffered severe and permanent

physical and emotional injuries. Plaintiff has endured pain and suffering and have suffered

economic losses (including significant expenses for medical care and treatment) in an amount to

be determined.

  COUNT IV: BREACH OF EXPRESS WARRANTIES - AS TO ALL DEFENDANTS

       133.      Plaintiffs incorporates by reference each and every other paragraph of this

Petition as if each were set forth fully and completely herein.

       134.      At all relevant times, Defendants engaged in the business of testing, developing,

designing, formulating, manufacturing, marketing, selling, distributing and promoting its

Roundup® products, which are defective and unreasonably dangerous to users, consumers, and

those in proximity to users, including Plaintiff, thereby placing Roundup® products into the

stream of commerce. These actions were under the ultimate control and supervision of

Defendants.

       135.      Before the time that Plaintiff was exposed to the use of the aforementioned

Roundup® products, Defendants expressly warranted to its consumers and users—including

Plaintiff that its Roundup® products were of merchantable quality and safe and fit for the use for

which they were intended; specifically, as horticultural herbicides.


                                                 31
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 32 of 36




        136.    Defendants, however, failed to disclose that Roundup® had dangerous

propensities when used as intended and that the use of and/or exposure to roundup and

glyphosate-containing products carries an increased risk of developing severe injuries, including

Plaintiff’s injuries.

        137.    The representations, as set forth above, contained or constituted affirmations of

fact or promises made by the seller to the buyer which related to the goods and became part of

the basis of the bargain creating an express warranty that the goods shall conform to the

affirmations of fact or promises.

        138.    Roundup® did not conform to the representations made by Monsanto as

Roundup® was not safe for use by individuals such as Plaintiff.

        139.    At all times relevant to this litigation, Plaintiff used and/or was exposed to the use

of Defendant’s Roundup products in their intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

        140.    Neither Plaintiff nor Plaintiff’s employers could have reasonably discovered or

known of the risks of serious injury associated with Roundup or glyphosate.

        141.    Defendants’ breaches constitute violations of state common laws, including, but

not limited to, the following statutory provisions as applicable:

               Co. Rev. St. § 4-2-316 (2017);

        142.    The breach of the warranty was a substantial factor in bringing about Plaintiff’s

injuries. As a direct and proximate result of Defendants’ placing its defective Roundup®

products into the stream of commerce and failing to warn Plaintiff of the increased risk of NHL

associated with the use of and/or exposure to Roundup® products as described herein, Plaintiff

has developed NHL and has been injured catastrophically and has been caused severe and


                                                  32
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 33 of 36




permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of care and

comfort, and economic damages, including for medical care and treatment.

       143.    The harm caused by Defendant’s Roundup® products far outweigh their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and

more dangerous than alternative products.

       144.    As a direct and proximate result of Defendants’ wrongful acts and omissions

Plaintiff has suffered severe and permanent physical and emotional injuries. Plaintiff has

endured pain and suffering, have suffered economic loss, including significant expenses for

medical care and treatment, and will continue to incur these expenses in the future.

   COUNT V: BREACH OF IMPLIED WARRANTIES- AS TO ALL DEFENDANTS

       145.    Plaintiff incorporates by reference each and every other paragraph of this Petition

as if each were set forth fully and completely herein.

       146.    At all times relevant, Defendants engaged in the business of testing, developing,

designing, formulating, manufacturing, selling, distributing, and promoting Roundup® products,

which are defective and unreasonably dangerous to users, consumers, and those in proximity to

users, including Plaintiff, thereby placing Roundup® products into the stream of commerce.

These actions were under the ultimate control and supervision of Defendants.

       147.    Before the time Plaintiff was exposed to the use of the aforementioned Roundup®

products, Defendants impliedly warranted to its consumers and users—including Plaintiff and

Plaintiff’s employers—that its Roundup® products were of merchantable quality and safe and fit

for the use for which they were intended; specifically, as horticultural herbicides.

       148.    Defendants, however, failed to disclose that Roundup® has dangerous propensities

when used as intended and that the use of and/or exposure to Roundup® and glyphosate-


                                                 33
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 34 of 36




containing products carries an increased risk of developing severe injuries, including Plaintiff’s

injuries.

        149.   Upon information and belief, Plaintiff reasonably relied upon the skill, superior

knowledge and judgment of Defendants and upon its implied warranties that the Roundup®

products were of merchantable quality and fit for their intended purpose or use.

        150.   The Roundup® products were expected to reach and did in fact reach consumers,

users, and those in proximity to users, including Plaintiff, without substantial change in the

condition in which they were manufactured and sold by Defendants.

        151.   At all relevant times, Defendants were aware that consumers, users, and those in

proximity of users of its products, including Plaintiff, would use Roundup® products as marketed

by Defendants, which is to say that Plaintiff was a foreseeable user of Roundup®.

        152.   Defendants intended that the Roundup® products be used in the manner in which

Plaintiff in fact used or was exposed to them and Defendants impliedly warranted each product

to be of merchantable quality, safe and fit for this use, despite the fact that Roundup® was not

adequately tested or researched.

        153.   In reliance upon Defendants’ implied warranty, Plaintiff used or was in proximity

to the use of Roundup® as instructed and labeled and in the foreseeable manner intended,

recommended, promoted and marketed by Defendants.

        154.   Neither Plaintiff nor Plaintiff’s employers could have reasonably discovered or

known of the risks of serious injury associated with Roundup® products or glyphosate.

        155.   Defendants breached their implied warranty to Plaintiff in that the Roundup®

products were not of merchantable quality, safe, or fit for their intended use, or adequately




                                                 34
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 35 of 36




tested. Roundup® has dangerous propensities when used as intended and can cause serious

injuries, including those injuries complained of herein.

       156.    The harm caused by Defendants’ Roundup® products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and

more dangerous than alternative products.

       157.    As a direct and proximate result of Defendants’ wrongful acts and omissions

Plaintiff has suffered severe and permanent physical and emotional injuries. Plaintiff has

endured pain and suffering, has suffered economic loss, including significant expenses for

medical care and treatment, and will continue to incur these expenses in the future.

               V. PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES

        WHEREFORE, Plaintiff has suffered non-economic damages, including, but not limited
to, physical and mental pain and suffering, emotional stress, impaired quality of life, and economic
damages, including, but not limited to, medical expenses and loss of income as a direct result of
the Defendants’ negligent acts.

       NOW THEN, Plaintiff prays for an Order of Judgment in favor of the Plaintiff and against
the Defendants as follows:

               a.)     For judgment in favor of Plaintiff and against Defendants in an amount to
                       be determined at trial for actual and consequential damages, including
                       noneconomic, economic, and physical impairment;

               b.)     For pre-judgment interest, which has accrued since the date of the tort
                       pursuant to C.R.S. §13-21-101;

               c.)     For complete and total compensation for all of Plaintiff’s medical bills;

               d.)     For all costs in the prosecution of this matter; and

               e.)     For any and all further relief as the Court may deem proper and just.

       Respectfully submitted this 12th day of July, 2019.




                                                 35
Case 1:19-cv-02347-KLM Document 3 Filed 08/16/19 USDC Colorado Page 36 of 36




                                                                 BALABAN LAW LLC

                                                                 Original Signature on File at the Offices
                                                                 Of Balaban Law LLC

                                                                 /s/ Andrew S. Ramos
                                                                 Andrew S. Ramos, Atty. Reg. 50543
                                                                 Roman Balaban, Atty. Reg. 39148
                                                                 ATTORNEYS FOR PLAINTIFF

Plaintiff’s Address:
9604 Las Colinas Drive,
Lone Tree, Colorado 80124

This pleading was filed with the Court through the ICCES Electronic Filing Procedures, under C.R.C.P. 121, § 1-26. As required by those rules,
                                   the original signed copy of this pleading is on file with Balaban Law LLC.




                                                                     36
